People v Folks (2022 NY Slip Op 07036)





People v Folks


2022 NY Slip Op 07036


Decided on December 13, 2022


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: December 13, 2022

Before: Renwick, J.P., Kapnick, Oing, Moulton, Higgitt, JJ. 


Ind. No. 1630/17 Appeal No. 16863 Case No. 2019-1918 

[*1]The People of the State of New York, Respondent,
vShawn Folks, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (David J. Klem of counsel), for appellant.
Alvin L. Bragg, Jr., District Attorney, New York (Anna Notchick of counsel), for respondent.

Judgment, Supreme Court, New York County (Ellen N. Biben, J.), rendered February 1, 2019, convicting defendant, upon his plea of guilty, of assault in the first degree, criminal possession of a weapon in the second degree and conspiracy in the second degree, and sentencing him to an aggregate term of 14 years, unanimously modified, as a matter of discretion in the interest of justice, to the extent of vacating the surcharge and fees imposed at sentencing, and otherwise affirmed.
Although we find that defendant's waiver of the right to appeal was invalid, we perceive no basis for reducing the sentence.
Based on our own interest of justice powers and the People's consent, we vacate the surcharge and fees imposed at sentencing (see People v Chirinos, 190 AD3d 434 [1st Dept 2021]).
THIS CONSTITUTES THE DECISION AND ORDER OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: December 13, 2022